Case 1:05-md-01720-MKB-JO Document 7410 Filed 04/25/19 Page 1 of 1 PageID #: 109322
                                           FILED
                                       IN CLERK'S OFF:ce     i      r\ n ^ \ Q
                                      U.8. DISTRICT COURT E.O.N.Y. U|         ^
                                     *       APR 25 20'iJ    ★
                                        /■
                                        BROOKLYN OFFICE
                 CL.rO 60 po-enoDLr o-?
                                 L3L)O '5eL-€yreo+
       '\ n f-e                              cO I
       dr.cL m^VcUnf "31S C oorH- Oj^-F'-+rL^s+
        \ I Vt          on .
                    (T^ob-er WcluxSl 2>e€.n)0
        ^oC           c\oS r/^a/S Divu C^rds
      Enclosed                                              -
       :ld ob                -b<db5S dbovib

         t                                                        ai-o^rd. +.
       4V\^Rok 8^ CAr                                        pk.n+ -f-fs
   ^1 fVaic.^s
             "^X- (9b<r^ no-V"                              X>W
       lcOaJ5 ^rrr r^^pcHoo a.ft                                        te+terTT
           U&€\^>eA - 4^rn>-i                               Ca.ris -
     ■-^V^ o'tais                                                  ns?'7.'na'^(
        11,0 dU U0Lb64e/Ro^                           Lo%-^sioa5(
                                    ^              .—rTiOtYYlS C/5LabDn>
